Activity in Case 1:15-cv-O5871-KPF Priée vi Sitios 6 ar Order * theex x x 8 2

NYSD_ECF_Pool@nysd.uscourts.gov Mon, Nov 30,2020,1048 AM wr  @m
i to CourtMail =

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the mail box is unattended.
“NOTE TO PUBLIC ACCESS USERS*™* There is no charge for viewing opinions.

U.S. District Court

Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 11/30/2020 at 10:46 AM EST and filed on 11/30/2020

Case Name: Price v. Simmons eét al
Case Number: 1:15-cv-05871-K PF
Filer:

Document Number: 1/9

Docket Text:

ORDER: The Fifth Amended Complaint remains the operative pleading in this matter and discovery has proceeded as to the
claims therein. During the November 5, 2020 conference, Ms. Price indicated to the Court that, in her view, discovery is not
complete. Accordingly, Ms. Price is hereby ORDERED to submit to the Court, on or before December 30, 2020, a letter outlining
the remaining discovery issues. She may also discuss in that letter the status of any negotiations she may have had with
Defendants (including in particular the MTA Defendants) regarding settlement of some or all of her claims. Defendants shall file a
response to Plaintiff's letter on or before January 11, 2021. Defendants shall also transmit a copy of this Order to counsel for the
DANY Defendants on or before December 4, 2020. (Signed by Judge Katherine Polk Failla on 11/30/2020) (rro)

1:15-cv-05871-KPF Notice has been electronically mailed to:
